

116 HR 5358 IH: To amend title 28, United States Code, to expand the definition of “other institutions” for purposes of acquisition, preservation, and exchange of identification records and information, and for other purposes.
U.S. House of Representatives
2019-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5358IN THE HOUSE OF REPRESENTATIVESDecember 6, 2019Mr. John W. Rose of Tennessee introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 28, United States Code, to expand the definition of other institutions for purposes of acquisition, preservation, and exchange of identification records and information,
			 and for other purposes.
	
 1.Definition of other institutions expandedSection 534(e) of title 28, United States Code, is amended— (1)in paragraph (1), by striking and at the end;
 (2)in paragraph (2), by striking the period at the end; and (3)by adding at the end the following:
				
 (3)police departments serving census-designated private resorts which perform the administration of criminal justice and have arrest powers pursuant to a State statute, which allocate a substantial part of their annual budget to the administration of criminal justice, and which meet training requirements established by law or ordinance for law enforcement officers..
			